    Case: 1:20-cv-01045 Document #: 39 Filed: 09/11/20 Page 1 of 3 PageID #:635




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JOHN A. SCATCHELL,                                     )
                                                       )
                               Plaintiff,              )
                                                       )
                       v.                              )      Case No: 20 CV 1045
                                                       )
VILLAGE OF MELROSE PARK, an Illinois                   )      Honorable Gary Feinerman
Municipal Corporation, MELROSE PARK BD                 )
OF FIRE AND POLICE COMM’N, RONALD                      )
SERPICO, SAM PITASSI, MICHAEL                          )
CASTELLAN, PETER CAIRA,                                )
                                                       )
                               Defendants.             )

                                   JOINT STATUS REPORT

       NOW COME all parties, jointly through their counsel, and report on the status of the

above-captioned matter pursuant to this Court’s September 9, 2020 Minute Order (Dkt. 38)

asking the parties to report on the status of state court proceedings.

       All parties report that on August 18, 2020, the state court heard oral argument on

Plaintiff’s Complaint for Administrative Review and Plaintiff’s Motion for Leave to File a Third

Amended Complaint and took both motions under advisement for ruling on November 6, 2020.

The parties therefore request that this Court continue the instant cause to a date beyond

November 6, 2020, and strike the September 17, 2020 status date, in order to determine how

proceedings continue to unfold in the state case.
    Case: 1:20-cv-01045 Document #: 39 Filed: 09/11/20 Page 2 of 3 PageID #:636




       Plaintiff continues to affirm that he will request leave to withdraw the instant Complaint

with prejudice if the motion is granted in the state court.



Respectfully submitted,

For Plaintiff:                                 For Defendant Village of Melrose Park, Illinois

/s/ Gianna Scatchell                           /s/ Jeffrey S. Fowler
Gianna Scatchell, Esq.                         Jeffrey Fowler, Esq.
Law Offices of Gianna Scatchell                Laner Muchin, Ltd.
360 West Hubbard, #1404                        515 North State Street, Suite 2800
Chicago, Illinois 60654                        Chicago, Illinois 60654

/s/ Cass T. Casper
Cass T. Casper, Esq.                           For Defendant Ronald Serpico:
TALON LAW, LLC
105 West Madison Street, Suite 1350            /s/ K. Austin Zimmer
Chicago, Illinois 60602                        K. Austin Zimmer, Esq.
                                               Del Galdo Law Group, LLC
                                               1441 South Harlem Avenue
                                               Berwyn, Illinois 60402

                                               For Defendants Steven Rogowski, Michael
                                               Castellan, Sam Pitassi & Peter Caira:

                                               /s/ Michael D. Bersani
                                               Michael Bersani, Esq.
                                               Hervas, Condon & Bersani, P.C.
                                               333 Pierce Road, Suite 195
                                               Itasca, Illinois 60143

                                               For Defendant Melrose Park Bd of Fire & Police
                                               Commissioners

                                               /s/ Patrick H. O’Connor
                                               Patrick H. O’Connor, Esq.
                                               Hartigan & O’Connor P.C.
                                               53 W. Jackson Blvd., Ste. 460
                                               Chicago, IL 60604
      Case: 1:20-cv-01045 Document #: 39 Filed: 09/11/20 Page 3 of 3 PageID #:637




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JOHN A. SCATCHELL,                                    )
                                                      )
                               Plaintiff,             )
                                                      )
                       v.                             )       Case No: 20 CV 1045
                                                      )
VILLAGE OF MELROSE PARK, an Illinois                  )       Honorable Gary Feinerman
Municipal Corporation, MELROSE PARK BD                )
OF FIRE AND POLICE COMM’N, RONALD                     )
SERPICO, SAM PITASSI, MICHAEL                         )
CASTELLAN, PETER CAIRA,                               )
                                                      )
                               Defendants.            )


                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, I electronically filed the foregoing Joint
Status Report, with the Clerk of the U.S. District Court for the Northern District of Illinois using
the CM/ECF system, which will send notice to:

TO:     Gianna Rochelle Scatchell, 360 West Hubbard Street, Suite 1404, Chicago, IL 60654
        312-248-3303; gia@lawfirm.gs

        Cass T. Casper, Esq., TALON LAW, LLC, 105 West Madison Street, Suite 1350
        Chicago, Il 60602; ctc@talonlaw.com

        Jeffrey Fowler, LANER MUCHIN, LTD., 515 N. State Street #2800, Chicago, Illinois    60654;
        jfowler@lanemuchin.com

        Patrick Halpin O’Connor, HARTIGAN & O’CONNOR, PC, 53 West Jackson Blvd., Suite 460,
        Chicago, IL 60604; patoconnor@hartiganlaw.com

        K. Austin Zimmer, DEL GALDO LAW GROUP, 141 South Harlem Avenue, Berwyn, IL 60402,
        708-222-7000, zimmer@dlglawgroup.com

                                              s/ Michael D. Bersani
                                              Michael D. Bersani, Atty. Bar No. 06200897
                                              Attorney for Defendants Pitassi, Castellan & Caira
                                              HERVAS, CONDON & BERSANI, P.C.
                                              333 Pierce Road, Suite 195
                                              Itasca, Illinois 60143-3156
                                              Phone: 630-773-4774; Fax: 630-773-4851
                                              mbersani@hcbattorneys.com
